                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

CHERYL MATORY
TOMECA BARNES                                              PLAINTIFFS

VS.                               CIVIL ACTION NO. 3:16CV989TSL-RHW

HINDS COUNTY SHERIFF VICTOR MASON,
IN HIS INDIVIDUAL CAPACITY, AND
HINDS COUNTY, MISSISSIPPI                                  DEFENDANTS

                     MEMORANDUM OPINION AND ORDER

      Defendants Hinds County Sheriff Victor Mason, in his

individual capacity, and Hinds County, Mississippi, have moved for

judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c) as to pre-employment claims asserted by plaintiffs

Cheryl Matory and Tomeca Barnes, and they have moved for summary

judgment under Rule 56 as to the rest of plaintiffs’ claims.

Plaintiffs have responded in opposition to all three motions.     The

court, having considered the memoranda of authorities, together

with attachments submitted by the parties, concludes that the

motion for judgment on the pleadings as to claims based on pre-

employment conduct should be granted and the motions for summary

judgment as to both plaintiffs’ remaining claims should be granted

in part and denied in part, as set forth herein.

      Facts

      Beginning around 2014, Cheryl Matory, then a corporal and

crime scene investigator with the City of Jackson Police

Department (JPD), began working on Victor Mason’s election
campaign for sheriff of Hinds County.   Matory had known Mason

since high school and agreed to help with his campaign because she

thought he would make a good sheriff.   At some point during the

campaign, Mason offered to hire Matory as his undersheriff in the

event he was elected; she agreed.    The two often discussed

additional potential employees, and at Mason’s request, Matory

began working to recruit certain individuals to work for Mason if

he was elected.   Mason was especially interested in hiring Tomeca

Barnes and told Matory to ask Barnes, who was also a corporal with

JPD, to help with his election campaign.   Barnes agreed.   Mason

subsequently promised he would hire her as head of the Sheriff’s

Department’s Internal Affairs Division (IAD) if he was elected.

     Mason won the election for Hinds County sheriff in November

2015 and began finalizing his staff selections.   Upon taking

office on December 31, 2015, Mason, as promised, hired Matory as

undersheriff and Barnes as head of the IAD.   Matory asserts that

throughout the campaign, Mason had tried to get her to help

facilitate a sexual relationship between him and Barnes; she

claims that he continued in this manner after he took office.

According to Matory, after becoming sheriff, Mason regularly

directed her to have Barnes come to his office.   When on one

occasion he threatened that she had better do so “or else,” she

asked what he meant by “or else”.    He responded, “[Y]ou think I’m

playing. I’ll show you.”   Matory asserts that after she told Mason

                                 2
she was not going to arrange for him to have sex with Barnes,

Mason became angry and began to distance himself from her.    Not

long thereafter, her demoted her from undersheriff to crime scene

investigator.

     For her part, Barnes claims that prior to Mason’s taking

office, she had several conversations with him, in person but

mostly via text, in which he made what she believed were sexual

overtures.   She was able to subtly deflect his advances.   She

contends that after he became sheriff and she was hired as head of

the IAD, she was often summoned to his office, ostensibly to

report to him on her department’s work; but according to Barnes,

he never appeared interested in what she had to say and instead,

just stared at her.   She states that he made her feel so

uncomfortable by the way he stared at her when she was summoned to

his office that she did not want to be left alone with him.    She

asked that Matory be allowed to remain in his office during these

meetings, but Mason refused.   Like Matory, Barnes alleges that

after she began to spurn Mason’s unwanted advances toward her, she

was demoted from head of IAD to patrol officer.

     According to plaintiffs, after Mason demoted Matory, he

replaced her as undersheriff with Pete Luke, a white male; and he

replaced Barnes with Keith Barnett, a black male.   Several months

later – and apparently after Matory filed a charge of

discrimination with the EEOC and received a notice of right to sue

                                 3
- Matory was terminated.   Barnes resigned in August 2017 while

this action was pending.

     Plaintiffs’ Causes of Action

     Both plaintiffs have asserted claims under Title VII of the

Civil Rights Act, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1983

for sexual harassment, claiming they suffered quid pro quo sexual

harassment as well as sexual harassment based on hostile work

environment.1   They have also sued under Title VII and § 1983 for

gender discrimination.   In addition, Matory has purported to sue

for race discrimination under Title VII, § 1983 and § 1981, and

for retaliation under Title VII.       Both plaintiffs have also

asserted state law claims for breach of contract/detrimental

reliance.   Defendants have moved for judgment on the pleadings or

for summary judgment on all of these claims.

     Judgment on the Pleadings: Pre-Employment Sexual Harassment

     In their motion for judgment on the pleadings as to pre-

employment claims, defendants point out that although Mason was


     1
          While some courts have noted some uncertainty as to
whether a plaintiff may properly seek recovery against the same
government defendant under both Title VII and § 1983 for the same
alleged acts of discrimination, see, e.g., Wallace v. Desoto Cty.
Sch. Dist., 302 F. Supp. 3d 779, 795 n.8 (N.D. Miss. 2018), most
cases hold that a public employee may bring parallel causes of
action against her government employer under Title VII (for Title
VII violations) and under § 1983 for separate constitutional
violations, even if both claims are premised on the same facts and
conduct, see Crain v. Judson Indep. Sch. Dist., No. SA-16-CV-832
-XR, 2018 WL 1612857, at *4 (W.D. Tex. Apr. 3, 2018) (citing
cases).

                                   4
elected sheriff on November 2, 2015, he was not sworn in as

sheriff until December 31, 2015.       They further note that many of

plaintiffs’ allegations relate to alleged acts of sexual

harassment that occurred before Mason was even elected sheriff and

others that occurred while he was sheriff-elect.      They contend

that, as a matter of law, neither Mason nor Hinds County may be

held liable, under Title VII or under § 1983, based on conduct

that predated Mason’s tenure as sheriff.

     Rule 12( c) Standard:

     The standard for dismissal of a Rule 12(c) motion for

judgment on the pleadings is the same as that for dismissal for

failure to state a claim under Rule 12(b)(6).      Johnson v. Johnson,

385 F.3d 503, 529 (5th Cir. 2004).      In considering a Rule 12(b)(6)

motion to dismiss, the court, liberally construing the complaint

in the light most favorable to the plaintiff and taking as true

all facts pled therein, must determine whether the complaint

states a claim for relief that is plausible on its face.      Ashcroft

v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d

868 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).      “A claim has

facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”      Id. (quoting

Twombly, 550 U.S. at 556, 127 S. Ct. 1955).

                                   5
     Section 1983:    With respect to plaintiffs’ § 1983 claims,

defendants maintain that Mason could not have been acting “under

color of law” until he actually assumed the office of Hinds County

Sheriff and that consequently, plaintiffs have no viable claim for

sexual harassment under § 1983 based on actions Mason is alleged

to have taken during his campaign or while sheriff-elect.

     “The traditional definition of acting under color of state

law requires that the defendant in a § 1983 action have exercised

power possessed by virtue of state law and made possible only

because the wrongdoer is clothed with authority of state law.”

West v. Atkins, 487 U.S. 42, 49, 108 S. Ct. 2250, 101 L. Ed. 2d 40

(1988) (citations and internal quotations omitted).   See also

Angel v. La Joya Indep. Sch. Dist., 717 F. App'x 372, 376 (5th

Cir. 2017) (“Misuse of power, possessed by virtue of state law and

made possible only because the wrongdoer is clothed with the

authority of state law, is action taken ‘under color of state

law.’”).    Obviously, during the time that he was a mere candidate

for office, Mason did not act under color of state law.   Moreover,

in the court’s opinion, until he assumed office, Mason was not

“clothed with the authority of state law” and hence did not act

under color of state law.   Accordingly, defendants are entitled to

judgment on the pleadings as to plaintiffs’ § 1983 claims to the

extent those claims are based on actions which pre-date December

31, 2015.   See Burrell v. City of Mattoon, 378 F.3d 642, 649 (7th


                                  6
Cir. 2004) (concluding that mayor-elect and city council members,

“though duly elected and sworn, were not yet in office because

they had not been inaugurated as required by City ordinance” and

therefore “were not yet ‘state actors.’”); Carlos v. Santos, 123

F.3d 61, 65 (2d Cir. 1997) (holding that as defendant board member

“had not yet even taken office” he “possessed no power by virtue

of state law to misuse”); Griffith v. Girdler, No. CIV.A. 6:

07-442-DCR, 2009 WL 1956466, at *2 (E.D. Ky. July 8, 2009)

(granting summary judgment on § 1983 claim on basis that the

defendant was the mayor-elect, not mayor, at time of challenged

action and thus was not acting under color of state law); cf.

Brady v. Fort Bend Cty., 145 F.3d 691, 701 (5th Cir. 1998)

(rejecting argument that sheriff-elect did not exercise final

policymaking authority when delivering letters to plaintiffs

advising he did not intend to rehire them as deputies, because

once he assumed office, “he reaffirmed his intention not to rehire

the Plaintiffs and gave effect to that intent by not rehiring the

Plaintiffs.   After [he] took office, he was a state actor wielding

the policymaking authority described above with respect to filling

available deputy positions in the sheriff's department.”)

(emphasis added); Arredondo v. Flores, No. CIV. A. L-05-191, 2008

WL 4450311, at *14 (S.D. Tex. Sept. 30, 2008), aff'd, 347 F. App'x

62 (5th Cir. 2009) (defendant sheriff “became a state actor

wielding policymaking authority after taking office.   By acting


                                 7
with such authority when he gave effect to his personnel decisions

upon taking office, [he] ... acted under color of law.”).

     Title VII:   Title VII protects employees from discrimination

by their employers.   “Determining whether a defendant is an

‘employer’ under Title VII ... involves a two-step process.

First, the defendant must fall within the statutory definition.

Second, there must be an employment relationship between the

plaintiff and the defendant.”   Deal v. State Farm Cnty. Mut. Ins.

Co., 5 F.3d 117, 118 n.2 (5th Cir. 1993).   The Fifth Circuit has

held that in Mississippi, the county sheriff, in his official

capacity, and not the County or the sheriff in his individual

capacity, is his deputies’ employer under Title VII.   See Oden v.

Oktibbeha Cnty., 246 F.3d 458, 465 (5th Cir. 2001).    Defendants

contend that until Mason assumed office as sheriff on December 31,

2015, he could not have been plaintiff’s employer for Title VII

purposes, and that he could have had no employment relationship

with plaintiffs until they became employed by the Sheriff’s

Department in January 2016.

     To the extent that plaintiffs attempt to assert a Title VII

hostile work environment sexual harassment claim based on alleged

harassment by Mason prior to his assuming the office of sheriff,

their claim fails as a matter of law.   There cannot have been a

hostile work environment at a time when there was no employment

relationship.   However, citing Simmons v. Lyon, 746 F.2d 265, 270


                                 8
(5th Cir. 1984), plaintiffs argue that they have stated a viable

quid pro quo sexual harassment claim based on Mason’s pre-

employment actions.    The court is unpersuaded.   In Simmons, two

plaintiffs (a mother and daughter) who had been employees of a

defeated sheriff, sued the successor sheriff, Lyons, for gender

discrimination under Title VII alleging that he failed to re-

appoint them when his term commenced because one of them, the

daughter, had rejected his sexual advances.    The court concluded

that the claim was actionable, notwithstanding that the alleged

act of sexual harassment occurred before Lyons took office,

because “the discriminatory employment violation based on sex or

gender occurred when [he] failed to re-hire [the daughter] on or

after [the date he took office] – allegedly because of her

rejection of his sexual advances —, at which time Lyons was an

employer within the definition of Title VII. 42 U.S.C.

§ 2000e(b).”   Id.    The court further observed that “Title VII's

prohibitions against discriminatory employment practices do not

apply only to an existing employment relationship but also to

prospective employment relationships that do not eventuate because

of the discriminatory conduct—as where an applicant for employment

is denied employment for a prohibited discriminatory reason.”    Id.

(emphasis added).

     While there are similarities between the facts of this case

and of Simmons, Simmons is materially distinguishable from the


                                   9
present case.   Similar to Lyons, Mason allegedly made sexual

advances to Barnes before he took office; and he allegedly at

least intimated to Matory that she would not be hired if she

failed to facilitate a sexual relationship between him and Barnes.

However, in contrast to Simmons, plaintiffs herein do not contend

that Mason failed to hire them because of any discriminatory

conduct.   On the contrary, he hired both of them.   The challenged

tangible employment action, i.e., plaintiffs’ demotions, occurred

well after they became employed, when Matory thereafter refused to

help him have a sexual relationship with Barnes and when Barnes

began to distance herself from him.    In short, in this case,

unlike Simmons, plaintiffs’ quid pro quo claims are not based on a

failure to hire and are necessarily based on post-employment, not

pre-employment conduct by Sheriff Mason.   Defendants’ motion for

judgment on the pleadings will therefore be granted.

     Summary Judgment Standard

     Defendants have moved for summary judgment on plaintiffs’

remaining claims.   Rule 56(a) provides that “[t]he court shall

grant summary judgment if the movant shows that there is no

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   On a

summary judgment motion, the moving party must initially

“demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91


                                  10
L. Ed. 2d 265 (1986).   Once the moving party meets its burden, the

burden shifts to the nonmovant, “who must, by submitting or

referring to evidence, set out specific facts showing that a

genuine issue exists” and that summary judgment should not be

granted.   Norwegian Bulk Transport A/S v. Int’l Marine Terminals

Partnership, 520 F.3d 409, 412 (5th Cir. 2008).   A party opposing

a properly supported motion for summary judgment may not rest upon

mere allegations or denials in a pleading, and unsubstantiated

assertions that a fact issue exists will not suffice.    Celotex,

477 U.S. at 323.   Instead, “the nonmoving party must set forth

specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.”    Morris v.

Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

     In considering a motion for summary judgment, all reasonable

inferences to be drawn from both the evidence and undisputed facts

are to be viewed in the light most favorable to the nonmoving

party.    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587-88, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986).      “If

the record, viewed in this light, could not lead a rational trier

of fact to find” for the nonmovant, then summary judgment is

proper.    Kelley v. Price-Macemon, Inc., 992 F.2d 1408, 1413 (5th

Cir. 1993) (citing Matsushita, 106 S. Ct. at 1351).     On the other

hand, if “the factfinder could reasonably find in [the

nonmovant’s] favor, then summary judgment is improper.”    Id.


                                  11
     Section 1981

     Barnes has purported to sue Hinds County and Sheriff Mason,

in his individual and official capacities, for race discrimination

in violation of § 1981.   To the extent she has pled § 1981 as an

independent cause of action against defendants and not under the

remedial provisions of § 1983, her claim based on § 1981 must be

dismissed.   See Montgomery-Smith v. Louisiana Dep't of Health &

Hosps., 299 F. Supp. 3d 790, 805 (E.D. La. 2018) (citing Felton v.

Polles, 315 F.3d 470, 482 (5th Cir. 2002), abrogation on other

grounds recognized by Jackson v. Honeywell Intern., Inc., 601 Fed.

App’x 280 (5th Cir. 2015), and explaining that “when a state

employee seeks to hold an individual fellow state employee liable

in damages for violation of § 1981 rights, such claim must also be

pursued under the remedial provisions of § 1983.”).

     Title VII/Section 1983

     Title VII prohibits an employer from “discharg[ing] an

individual, or otherwise discriminat[ing] against any individual

... because of such individual's race, color, religion, sex, or

national origin.”   42 U.S.C. § 2000e–2(a)(1).   Section 1983

imposes liability on those who, under color of state law,

“subject[] ... any citizen ... to the deprivation of any rights,

privileges, or immunities secured by the Constitution and

laws....”    42 U.S.C. § 1983.   Sex discrimination and sexual

harassment in public employment, and race discrimination in public


                                  12
employment, violate the Equal Protection Clause of the Fourteenth

Amendment.   See Southard v. Tex. Bd. of Crim. Justice, 114 F.3d

539, 550 (5th Cir. 1997) (sex discrimination/harassment); Police

Ass'n of New Orleans Through Cannatella v. City of New Orleans,

100 F.3d 1159, 1167 (5th Cir. 1996) (race discrimination).   Claims

alleging such violations are thus actionable under § 1983.

     A plaintiff who alleges the same conduct for both Title VII

and § 1983 claims may seek redress under both statutes, as long as

the “conduct violates both Title VII and a separate constitutional

or statutory right.”   Evans v. City of Houston, 246 F.3d 344, 356

(5th Cir. 2001).   See also Lauderdale v. Texas Dep't of Criminal

Justice, Institutional Div., 512 F.3d 157, 166 (5th Cir. 2007)

(citing Cervantez v. Bexar County Civil Serv. Comm'n, 99 F.3d 730,

734 (5th Cir. 1996) (§ 1983 and Title VII are “parallel causes of

action”).    In a Title VII action, the only proper defendant is the

plaintiffs’ “employer”, which in this case, was Sheriff Mason, in

his official capacity.   See Oden, 246 F.3d at 465 (holding that in

Mississippi, proper Title VII defendant was the sheriff in his

official capacity, rather than the county or the sheriff

individually,   since by statute, Miss. Code Ann. § 19–25–19,

sheriff was “solely responsible for hiring, promoting, and

establishing the deputies' wages” and “was the elected official

who made all decisions concerning promotions within the Sheriff's

Department”).   However, while neither Hinds County nor Sheriff


                                  13
Mason, in his individual capacity, was plaintiffs’ employer for

Title VII purposes, both are subject to potential liability under

§ 1983 for the alleged discrimination.

     When a plaintiff brings claims under Title VII and § 1983

premised on the same set of facts, the court evaluates both claims

under the standard governing Title VII actions.   See Irby v.

Sullivan, 737 F.2d 1418, 1431 (5th Cir. 1984) (“[W]hen section

1983 is used as a parallel remedy with Title VII in a racial

discrimination suit the elements of a cause of action are the same

under both statutes.”); see also Lauderdale, 512 F.3d at 166

(inquiry is essentially the same for actions brought under Section

1983 and Title VII) (citations omitted).

     To maintain a claim for sexual harassment under Title VII or

§ 1983, a plaintiff must demonstrate: (1) that she belongs to a

protected group; (2) that she was subjected to unwelcome sexual

harassment; (3) that the harassment complained of was based upon

sex; and (4) that the harassment complained of affected a term,

condition, or privilege of employment.   Watts v. Kroger, 170 F.3d

505, 509 (5th Cir. 1999).   To prove the harassment affected a

term, condition, or privilege of employment, she must prove that

it either resulted in a tangible employment action (quid pro quo)

or was severe or pervasive (hostile work environment).   Bustillos

v. Miss. Valley State Univ., No. 4:12-CV-007-SA-JMV, 2013 WL

123730, at *2 (N.D. Miss. Jan. 9, 2013) (citing Burlington Indus.,


                                 14
Inc. v. Ellreth, 524 U.S. 742, 753–54, 118 S. Ct. 2257, 141 L. Ed.

2d 633 (1998)).    Plaintiffs herein allege both quid pro quo and

hostile work environment theories of sexual harassment, charging

that

       Mason’s repeated unwanted and unwelcomed demands for
       Matory to arrange sexual liaisons with Barnes had the
       effect of unreasonably interfering with the Plaintiffs’
       work performance and creating an intimidating, hostile
       and offensive working environment for both women.

       Mason and Hinds County, Mississippi conditioned the
       terms and conditions of [plaintiffs’] continued
       employment on Matory’s willingness to arrange sexual
       liaisons between Barnes and Mason and Barnes’s
       willingness to have unwanted sex with Mason.

       Hostile Work Environment:   Harassing conduct affects a “term,

condition, or privilege of employment” so as to create a hostile

work environment, “only if it is either ‘severe’ or ‘pervasive.’”

Higgins v. Lufkin Indus., Inc., 633 F. App'x 229, 235 (5th Cir.

2015) (citations omitted).   “To be actionable, the challenged

conduct must be both objectively offensive, meaning that a

reasonable person would find it hostile [or] abusive, and

subjectively offensive, meaning that the victim perceived it to be

so.”   Shepherd v. Comptroller of Pub. Accounts, 168 F.3d 871, 874

(5th Cir. 1999).   When determining whether an environment is

hostile or abusive, the court must look at the totality of the

circumstances, taking into account such factors as “the frequency

of the conduct, its severity, the degree to which the conduct is

physically threatening or humiliating, and the degree to which the


                                   15
conduct unreasonably interferes with an employee's work

performance.”    Barnett v. Boeing Co., 306 F. App'x 875, 879 (5th

Cir. 2009) (quotation marks and citations omitted).

        Here, as explained supra pp. 7-10, the court may consider

only evidence of Mason’s alleged harassing conduct that occurred

from the time he took office on December 31, 2015, in determining

whether plaintiffs have presented sufficient evidence to create a

genuine issue of material fact on their respective hostile work

environment claims.    Having done so, the court concludes that

Matory has presented sufficient evidence to withstand summary

judgment on this claim, but Barnes has not.

        Barnes testified that her duties as head of the Internal

Affairs Division (IAD) with the Sheriff’s Department included

meeting with Sheriff Mason, usually two to three times a week, to

brief him on the activities and findings of the IAD.    Barnes

testified that when she first began meeting with Sheriff Mason to

give him briefings after becoming employed by the Sheriff’s

Department, he would greet her by hugging her.    This “didn’t feel

right,” she testified, so she told him she was going to “forgo the

hugs” and “just shake his hand,” after which there were no more

hugs.    Barnes further testified that when she met with Sheriff

Mason for these briefings, she noticed he was not interested in

the matter on which she was briefing him, and instead, he would

just stare at her “in a seductive manner,” as though he was


                                   16
“undressing [her] with his eyes.”       The way he looked at her made

her feel uneasy to such an extent that she did not want to meet

with him alone and asked Matory to remain in the room for the

meetings; Mason, though, generally would not allow Matory to stay.

     As additional evidence of alleged sexual harassment, Barnes

recounted an exchange of text messages with Sheriff Mason over

several days during late January 2016, while she was away on drill

duty with the National Guard.   In response to a text inquiry by

Sheriff Mason as to her whereabouts, Barnes texted a picture of

herself in her military uniform.    The next day, Mason texted her a

picture of another person in a military uniform that he said he

thought looked like her, and he asked her to send him a “selfie.”

When she responded that she had sent one the day before, he

responded, “That was yesterday.”    Two days later, Mason again

texted Barnes the picture of the other person in military uniform;

and the following day, he texted to her the picture she had

originally sent to him and asked, “[W]hen did you take this

picture?”   She responded by sending him two more pictures of

herself in full military gear, to which he replied, “Nice!!!      Oh

wow look at you.   Awesome.   Anymore?”    She replied, “No.   I’m at

the gym.”   Lastly, Barnes testified that following her demotion in

July 2017, Sheriff Mason came to a training session and while

heading to the front of the room, he stopped next to her and

touched or “caressed” her shoulder.


                                   17
     In summary, Mason’s behavior, as described by Barnes,

consisted of his leering at her during meetings, hugging her on

occasion until she asked him to stop, engaging in what could be

interpreted as flirtatious texting, and caressing her shoulder on

one occasion.   Such behavior could not reasonably be found to have

been sufficiently severe or pervasive to alter Barnes’ conditions

of employment and therefore cannot establish a hostile work

environment claim.

     For her part, Matory testified that once she became employed

by the Sheriff’s Department, Mason constantly asked her about

Barnes, telling her to call or text Barnes to come to his office

and trying to get her “to make sexual arrangements” with Barnes

for him.   According to Matory, this sort of thing happened not

just every once in a while, but all the time, every day, every

time she saw him.    Matory testified that in addition to Sheriff

Mason’s constantly insisting that she help arrange a sexual

encounter between him and Barnes, Mason told her on one occasion,

“Well, if you don’t get Tomeca to do it, then what about you?”      He

also ordered her to kiss an employee (nicknamed “Lips”); asked her

several times what she would do if she came into his office and it

“smelled like ass”; and made numerous comments to the effect of

“everybody loves dick” (which he claims referred to an employee

named Richard Brown).




                                  18
     In support of their motion as to Matory, defendants argue,

inter alia, that there is no precedent to support a claim for a

hostile work environment based on allegations that a plaintiff was

asked by an employer about the employer having sex with a third

party.   However, in Davenport v. Edward D. Jones & Co., L.P.,

albeit in the context of reviewing a quid pro quo claim, the Fifth

Circuit observed that “a plaintiff simply must show that the

tangible employment action she suffered resulted from her

‘acceptance or rejection of h[er] supervisor’s alleged sexual

harassment.’”   891 F.3d 162, 171 (5th Cir. 2018) (quoting Alaniz

v. Zamora-Quezada, 591 F.3d 761, 772 (5th Cir. 2009) (allowing quid

pro quo claim to proceed where the plaintiff alleged her

supervisor conditioned bonuses upon her agreeing to date a

client).   Significantly, the court defined “sexual harassment” as

“[u]nwelcome[] sexual advances, requests for sexual favors, and

other verbal or physical conduct of a sexual nature.”   Id.

(quoting Simmons, 746 F.3d at 270).   In the court’s opinion, under

this definition, Mason’s insistence that Matory arrange a sexual

encounter between him and Barnes could reasonably be found to

qualify as sexual harassment.   Cf. Sirois v. East West Partners,

Inc., 285 F. Supp. 3d 1152, 1162-63 (D. Hawaii 2018) (plaintiff’s

allegation that her supervisor “direct[ed] her to plan and attend

events intended to have a sexually charged environment that

included ‘pimping out’ [supervisor’s] wife to” a client was

                                 19
“directly related to the hostile work environment that [such

supervisor] allegedly created.”).

     Defendants argue, moreover, that the alleged conduct of

Sheriff Mason subsequent to his taking office as sheriff was not

sufficiently severe or pervasive to demonstrate a hostile work

environment.   The court does agree that the conduct identified,

considered singly or in combination, does not qualify as severe.

However, “to survive summary judgment on a hostile environment

claim, a plaintiff need only show that the harasser's conduct was

‘severe or pervasive.’ [She] does not have to prove both.”     La Day

v. Catalyst Tech., Inc., 302 F.3d 474, 482–83 (5th Cir. 2002)

(citation omitted).   In the court’s opinion, Matory’s testimony

describing Sheriff Mason’s unrelenting insistence that she arrange

a sexual encounter with Barnes and veiled threats of what would

happen if she did not comply is sufficient to create a genuine

issue of material fact on this question.2

     Quid Pro Quo:    Each of the plaintiffs has testified that she

was demoted for her rejection of Mason’s sexual advances or

refusal to provide sexual favors.      To succeed on a claim of quid

pro quo sexual harassment, a plaintiff must show that she suffered

a “tangible employment action” that “resulted from [her]

acceptance or rejection of [her] supervisor's alleged sexual



     2
          The issue of pretext is addressed infra pp. 23-25.

                                  20
harassment.”   Casiano, 213 F.3d at 283–84.   Both plaintiffs have

presented evidence they were demoted, Matory from undersheriff to

crime scene investigator and Barnes from head of IAD to patrol

officer.   In the court’s opinion, both have also presented

sufficient evidence of causation to withstand summary judgment on

this claim.

     In this regard, Matory has testified that although Sheriff

Mason never explicitly said that her continued employment as

undersheriff depended on her arranging a sexual encounter between

him and Barnes, the threat was clearly implied.   For example, on

one of the many occasions he told her to get Barnes to come to his

office, he told her, “Well, if you don’t [get Barnes in here], you

know, well, [you have your] job to consider.”   Another time, he

told her to get Barnes to his office “or else.”   When she asked

what he meant by that, he told her, “You think I’m playing.    I’ll

show you.”

     Moreover, Matory maintains that Mason followed through with

his veiled threats when he demoted her in July 2016.   In support,

Matory testified that when she began telling Mason, sometime in

April or May, that she was not going to help arrange for him to

have sex with Barnes, he became angry and began to distance

himself from her; he would not answer her calls and did not

respond to her texts.   She stated that the week before she was

demoted, after he persisted in asking her about Barnes, she became


                                 21
agitated and again told him she was not going to help him with

Barnes.   She could tell at the time that he was upset and angry.

The following week, she received notice that she had been demoted.

     Defendants argue that since Matory has conceded that Sheriff

Mason never explicitly told her that her employment was contingent

on her getting Barnes to have sex with him, she has no cognizable

claim.    Mason’s alleged comments, they seem to suggest, were too

vague and unspecific to be construed as implying a threat to her

employment.   The court is not persuaded.   A reasonable jury could

well find an implied threat in his comments,3 and could also find

that she was demoted because of her refusal to help provide the

sexual favors he requested.

     The court further concludes that defendants have not

demonstrated entitlement to summary judgment on Barnes’ quid pro

quo sexual harassment claim.    In contrast to Matory, there is no

evidence that Sheriff Mason ever explicitly propositioned Barnes

or requested sexual favors of her.     However, “there is no

requirement of an explicit sexual proposition to support a quid




     3
          While Mason’s pre-employment actions do not provide a
basis for a cause of action or for recovery on any claim in this
cause, that does not mean that his actions and statements prior to
being sworn in are irrelevant. On the contrary, his alleged pre-
employment threats to Matory, for example, would be relevant in
discerning the meaning of his alleged “or else” and “I’ll show
you” comments to Matory.

                                  22
pro quo claim and even conduct that is merely ‘inappropriate,’

considered cumulatively, may suffice to demonstrate a sexual

advance on which such a claim can be based.”    Coe v. N. Pipe

Prod., Inc., 589 F. Supp. 2d 1055, 1084 (N.D. Iowa 2008).    Here,

according to Barnes’ testimony, she perceived Mason’s actions

toward her   – the leering, hugging, and flirtatious texting – to

have sexual undertones which made her uncomfortable.    Given the

evidence of record, it cannot be said as a matter of law that her

belief was unreasonable.    That is to say, there is evidence from

which a reasonable juror might conclude that Mason was making

sexual advances toward her.    Furthermore, Barnes has testified

that soon after she began to distance herself from Mason and after

Matory made clear that she would not facilitate a sexual encounter

between Mason and Barnes, Barnes was demoted.    Accordingly, she

has presented sufficient evidence to support the elements of her

claim for quid pro quo sexual harassment.

     Pretext:     Defendants argue that whereas they have articulated

legitimate nondiscriminatory reasons for demoting and terminating

Matory and for demoting Barnes, plaintiffs have failed to come

forward with evidence to show that these reasons were pretext for

discrimination.    In this regard, defendants claim that Barnes was

demoted because “she failed to follow the appropriate chain of

command when required to do so” and “had great difficulty getting




                                   23
along with co-workers.”    Barnes has offered sworn testimony

denying both assertions.

     Defendants state that Matory was demoted because she “quit

fulfilling her duties as undersheriff.   In particular, [she] had

too much difficulty making decisions and carrying out her

supervisory obligations.   In addition, Matory had difficulty

getting along with co-workers.”   However, Matory, like Barnes, has

testified by deposition that there is no merit to these charges.

Plaintiffs’ sworn deposition testimony is competent evidence to

create a genuine issue of material fact on the issue of pretext.

     Matory alleges that in addition to being demoted, she was

ultimately terminated because of her refusal to arrange sexual

encounters between Mason and Barnes.   Defendants have offered a

couple of different explanations for Matory’s termination.      In

sworn responses to interrogatories, they asserted that Matory was

terminated “for failing to fulfill her obligations as crime scene

investigator.   In particular, [she] failed to respond to calls as

crime scene investigator on more than one occasion.    Furthermore,

[she] had too much difficulty making decisions.   In addition,

[she] had difficulty getting along with co-workers.”   However,

Sheriff Mason testified that Matory was terminated based on her

inappropriate/unprofessional conduct after being placed on

administrative leave for failing to respond to calls as a crime

scene investigator.   According to Sheriff Mason, after being


                                  24
placed on leave, Matory attempted to depart the sheriff’s office

in a patrol car.   When told she would need to leave the vehicle,

she got out of the vehicle, left it parked in the middle of the

street and walked away with the keys in her pocket.   As the

circumstances of Matory’s departure on that occasion are not clear

from the record, the court will deny the motion for summary

judgment as to Matory’s quid pro quo claim based on her

termination.4

     Gender Discrimination/Race Discrimination:

     In addition to alleging gender discrimination in the form of

sexual harassment, Matory also alleges that she was subjected to

disparate treatment based on her female gender and on the basis of

     4
          Sheriff Mason has asserted that plaintiffs’ claims
against him in his individual capacity are barred by his qualified
immunity. However, if he engaged in intentional sexual
harassment, an issue as to which the court finds there is a
genuine issue of material fact, then he has no qualified immunity.
See Lauderdale v. Texas Dep't of Criminal Justice, Institutional
Div., 512 F.3d 157, 166 (5th Cir. 2007) (“[Q]ualified immunity can
never offer protection for sexual harassment because, if it is
actionable at all, the harassment is by definition objectively
offensive and unreasonable, and qualified immunity protects only
the ‘objectively reasonable[.]’”) (citation omitted).
     Hinds County and Sheriff Mason in his official capacity have
argued that they cannot be liable under § 1983 since plaintiffs
have failed to identify an official policy. However, Sheriff
Mason is the final policymaker and therefore, his actions
constitute official policy. See Brady v. Fort Bend Cty., 145 F.3d
691, 698 (5th Cir. 1998) (explaining that “a single action by a
municipal official possessing final policymaking authority
regarding the action in question constitutes the official policy
of the municipality”); Patton v. Wayne Cty., Miss., No.
2:16-CV-186-KS-MTP, 2018 WL 355150, at *6 (S.D. Miss. Jan. 10,
2018) (sheriffs are final policymakers in Mississippi with full
authority over employment decisions in their department).

                                 25
her race.   To succeed on a claim of disparate treatment, a

plaintiff must prove that (1) she was a member of a protected

class; (2) she was qualified for the position; (3) she suffered an

adverse employment action; and (4) she was replaced by someone

outside her protected class or was treated less favorably than a

similarly situated person outside the protected class in nearly

identical circumstances.   Okoye v. Univ. of Tex. Houston Health

Science Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001).

     As the basis for her race/gender discrimination claim, Matory

alleges that upon her demotion from undersheriff to crime scene

investigator, she was replaced by a white male, Pete Luke.

Defendants suggest that Matory cannot prevail on this claim in

view of her deposition testimony that Pete Luke was never actually

designated as “undersheriff” afer her demotion.   Matory did so

testify.    However, she also testified that while Luke may not have

officially been given the title of “undersheriff,” he was

effectively the undersheriff as he was elevated from sergeant to

major and assumed all the job duties she had performed as

undersheriff.   In the court’s opinion, this testimony creates a

genuine issue of material fact as to whether she was replaced as

undersheriff by Pete Luke.

     Defendants additionally argue that Matory has failed to

present sufficient evidence of pretext to withstand summary




                                  26
judgment on this claim.   The court rejects this argument for the

reasons set forth supra pp. 23-25.

     Retaliation: Title VII

     Plaintiffs allege that in retaliation for their unwillingness

to fulfill Mason’s sexual desires, he “refused to ensure that they

were paid the salary he promised while recruiting them”, then

demoted them and later terminated Matory.5   Matory alleges,

further, that she was terminated in retaliation for filing a

charge of discrimination with the EEOC.6

     “The burden-shifting structure applicable to Title VII

discrimination cases, as set forth in [McDonnell Douglas], is

applicable to Title VII unlawful retaliation cases.”   Haynes v.

Pennzoil Co., 207 F.3d 296, 299 (5th Cir. 2000).   To establish a



     5
           In her response memorandum, Barnes asserts that she was
constructively discharged in August 2017. She goes on to argue
that her constructive discharge was a tangible employment action
supporting her quid pro quo claim, and she also suggests it was a
materially adverse employment action supporting a claim for
retaliation for rejecting Mason’s sexual advances and for filing
an EEOC charge. However, there is nothing in the operative
complaint even hinting that Barnes was constructively discharged.
In fact, at the time the original complaint and amended complaints
were filed, Barnes was still employed by the Sheriff’s Department
and in the wake of her resignation, she has not moved to amend her
complaint to include a claim based on an alleged constructive
discharge.
     6
          Barnes filed a complaint of discrimination with the EEOC
in July 2016, following her demotion. Although she intimates in
her response memorandum that she was retaliated against as a
result of filing that charge of discrimination, she has made no
allegation to that effect in her complaint.

                                 27
prima facie case of Title VII retaliation, “a plaintiff must show

that: (1) [s]he engaged in activity protected by Title VII;

(2) [s]he was subjected to an adverse employment action; and,

(3) a causal link existed between the protected activity and the

adverse employment action.”   Davis v. Dallas Area Rapid Transit,

383 F.3d 309, 319 (5th Cir. 2004) (citing Banks v. E. Baton Rouge

Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003)).

     Citing Moore v. Bolivar County, Mississippi, No.

4:15-CV-145-DMB-JMV, 2017 WL 5973039, at *10 (N.D. Miss. Dec. 1,

2017), plaintiffs argue that an employee’s rejection of her

supervisor’s alleged sexual advances is protected activity under

Title VII.   In at least two cases, however, the Fifth Circuit has

affirmed summary judgment on Title VII retaliation claims where

the only arguable protected activity was an employee’s rejection

of her supervisor’s advances.   See LeMaire v. Louisiana Dep't of

Transp. & Dev., 480 F.3d 383, 389 (5th Cir. 2007); Frank v. Harris

County, 118 Fed. Appx. 799, 804 (5th Cir. 2004).

     Filing an EEOC charge is clearly protected activity.     See

Vadie v. Miss. State Univ., 218 F.2d 365, 379 (5th Cir. 2000).

However, Matory’s claim that she was terminated in retaliation for

filing an EEOC charge fails for another reason.    Matory relies

exclusively on temporal proximity to establish a causal link

between the filing of her EEOC charge and her termination.    That

is, she relies solely on the fact that she was terminated five


                                 28
months after filing her EEOC charge.    The Fifth Circuit has held

that a period of five months “is not the kind of ‘very close’

temporal proximity that has been recognized as providing

sufficient evidence of causality, in and of itself, to establish a

prima facie case of retaliation.”     Everett v. Cent. Miss., Inc.

Head Start Program, 444 F. App'x 38, 47 (5th Cir. 2011).     The

motion for summary judgment will be granted as to both plaintiffs’

claims for retaliation under Title VII.

     Detrimental Reliance

     Plaintiffs assert a state law claim for detrimental reliance

based on allegations that Mason, acting with apparent authority,

promised them they would be paid certain salaries upon becoming

employed by the Hinds County Sheriff’s Department; that he knew or

should have known they would rely to their detriment on the

salaries he promised; and yet he failed to honor that promise once

he took office.   Defendants have offered various reasons

plaintiffs’ claims cannot succeed, each of which, in the court’s

opinion, is mistaken or misplaced in one way or another.    With

reference to Matory, defendants first argue that her claim fails

because Mason’s promise to hire her as undersheriff was made prior

to his being elected sheriff.   Her claim, though, is not based on

Mason’s failure to hire her as his undersheriff but rather his

failure to pay her the salary he allegedly promised her.

Defendants next argue that the proof shows that Matory was, in


                                 29
fact, paid the salary she was promised.   The evidence regarding

what she was promised and what she was actually paid as

undersheriff is murky.   Defendants purport to have adduced payroll

records which establish her actual salary; but no such records

have been presented.   Moreover, in her deposition, when presented

with payroll records by defendants, Matory disputed their accuracy

and insisted she was not paid what she was promised (although she

was unclear about the amount she was promised and the amount she

was paid).   In light of this evidence, the court is unable to

conclude that summary judgment is warranted.

     Defendants argue that Barnes’ detrimental reliance claim

fails as a matter of law since Barnes admitted that Mason’s

alleged promise regarding the salary she would be paid was made

prior to his being elected sheriff.   That is not the case.   She

plainly testified that the promise was made after Mason was

elected sheriff.   Lastly, defendants declare that both plaintiffs’

detrimental reliance claims are barred by the Mississippi Tort

Claims Act (MTCA), Miss. Code Ann. § 11-46-1 et seq..     They fail,

however, to explain why the MTCA would bar these claims.

Defendants correctly point out that the Mississippi Legislature

declared in § 11-46-3(1) its intent to provide immunity for

political subdivisions “from suit at law or in equity on account

of any wrongful or tortious act or omission or breach of implied

term or condition of any warranty or contract.”   “However, Miss.


                                 30
Code Ann. § 11–46–5 provide[s] a limited waiver of the immunity

granted under Section 11–46–3....”    City of Jackson v. Estate of

Stewart ex rel. Womack, 908 So. 2d 703, 711 (Miss. 2005).     That

limited waiver of immunity has been found to apply to claims for

detrimental reliance/promissory estoppel.   See Weible v. Univ. of

S. Miss., 89 So. 3d 51, 60 (Miss. Ct. App. 2011) (noting that the

plaintiff’s arguments concerned issues regarding implied

contracts, such as promissory and equitable estoppel [and]

detrimental reliance,” and observing that “[t]he Mississippi

Supreme Court has interpreted ... section 11–46–5 (Rev. 2002) of

the MTCA to provide a limited waiver of immunity for breach of

implied terms of contract to the extent of the maximum amount of

liability allowed under [Miss. Code Ann.] section 11–46–15 (Rev.

2002)); Suddith v. Univ. of S. Miss., 977 So. 2d 1158, 1177 (Miss.

Ct. App. 2007) (finding that claims of promissory estoppel,

equitable estoppel, and detrimental reliance were governed by the

MTCA).7   Defendants have offered no valid basis for concluding

that the MTCA bars either plaintiff’s detrimental reliance claim.


     7
          Plaintiffs’ detrimental reliance claim is in the nature
of promissory estoppel, which requires proof of the following:
“(1) a representation that later proves to be untrue; (2) an
action by the person seeking to invoke the doctrine, such action
being undertaken on justifiable reliance of the representation;
and (3) a resulting detriment to that person arising from his
action.” Suddith v. Univ. of S. Miss., 977 So. 2d 1158, 1180
(Miss. Ct. App. 2007) (internal quotation marks and citation
omitted).


                                 31
     Breach of Contract/Wrongful Termination

     In their amended complaint, plaintiffs allege, “Mason knew or

should have known that he was breaching Matory’s contract and that

he could not fire Matory because she refused to arrange sexual

encounters between Mason and Barnes in violation of Mississippi’s

public policy against solicitation and/or human trafficking.”     It

is undisputed Matory had no express contract of employment and

that her employment was therefore at-will.   See Rosamond v.

Pennaco Hosiery, Inc., a Div. of Danskin, Inc., 942 F. Supp. 279,

285 (N.D. Miss. 1996) (under Mississippi law, “[i]n the absence of

a contract of employment for a specified term, all employees are

deemed to be at-will.”).   Thus, she could be fired “for a good

reason, a wrong reason, or for no reason at all.”   Kelly v. Miss.

Valley Gas Co., 397 So. 2d 874, 874-75 (Miss. 1981).    However, the

Mississippi Supreme Court has carved out a narrow public policy

exception to the doctrine, holding that “an employee who refuses

to participate in an illegal act” or “an employee who is

discharged for reporting illegal acts of his employer” may bring

an action in tort against the employer.    McArn v. Allied

Bruce-Terminix Co., Inc., 626 So. 2d 603, 607 (Miss. 1993).

Matory does not allege she was discharged for reporting illegal

acts but rather that she was terminated for refusing to

participate in an allegedly illegal act.




                                 32
       As McArn recognized, an employee must be protected “from

being forced to choose between committing a crime and losing” her

job.       See Frank v. City of Flowood, 203 So. 3d 786, 792 (Miss. Ct.

App.), reh'g denied (Aug. 30, 2016), cert. denied, 204 So. 3d 290

(Miss. 2016).      To succeed on a wrongful termination claim under

this McArn exception, the actions complained of actually must be

criminal in nature.      King v. Newton County Bd. of Sup'rs., 144

Fed. Appx. 381, 385-386 (5th Cir. 2005).      The challenged acts must

warrant the imposition of criminal penalties, not merely civil

penalties.      Hammons v. Fleetwood Homes of Miss., Inc., 907 So. 2d

357, 360 (Miss. App. 2004) (citing Paracelsus Health Care Corp. v.

Willard, 754 So. 2d 437, 443 (Miss. 1999)).      Here, defendants

argued in their summary judgment motion that even if Matory’s

version of the facts is accepted as true,8 Mason did not ask

Matory to engage in the alleged criminal activity merely by asking

her to help facilitate a sexual encounter between him and Barnes.

Indeed, the facts claimed by Matory do not support a finding that




       8
          Defendants have argued that Matory has failed to come
forward with evidence tending to show she was terminated for
refusing to facilitate a sexual encounter/relationship between
Mason and Barnes, and that the evidence of record establishes
beyond dispute that she was fired for deficiencies in her job
performance and/or for her unprofessional conduct. The court,
however, has rejected this position.

                                     33
she was asked to participate in the crimes of solicitation and/or

human trafficking, as she alleges in the complaint.9

     Fair Labor Standards Act

     Matory asserts that from the time she was demoted to crime

scene investigator in July 2016 until she was terminated on

December 28, 2016, she “worked eight hours every week day and was

on call after she left work on all week days and was on call all

day on both weekend days,” and was not paid for her on-call work,

in violation of the Fair Labor Standards Act (FLSA).   It is

reasonably clear from the complaint that Matory is claiming she

was not compensated for time she was on call but not actually

working, but it is less clear whether she is also alleging she was

not compensated for time she spent responding to calls for her

services as a crime scene investigator while she was on call.    In

this regard, the complaint refers to defendants’ failure to

     9
          Matory alleges in the complaint that she was asked to
participate in the crimes of solicitation and/or human
trafficking. Solicitation, which is proscribed by Miss. Code Ann.
§ 97-29-51, involves payment for sex. As defined in Mississippi
Code Annotated § 97-3-54.1(1)(a), a person engages in human
trafficking if he/she “coerces, recruits, entices ... or obtains
by any means, or attempts to coerce, recruit, entice ... or obtain
by any means, another person, intending or knowing that the person
will be subjected to forced labor or services....” Neither
describes what Matory alleges was asked of her by Mason.
     The court notes that in her response, Matory makes no mention
of being asked to participate in the crimes of solicitation and/or
human trafficking. Instead, she argues that she was terminated
for refusing to violate a federal criminal statute, 18 U.S.C.
§ 241, which addresses conspiracy to violate civil rights. As
that was not the claim alleged in the complaint, the court will
disregard her argument on this point.

                                34
compensate her for her “on-call work,” not just her “on-call

time.”    In her response brief, Matory argues that she was not

compensated for her on-call time but also asserts that “pay

records show the defendants never paid Matory overtime when she

responded to calls.   Although her time records show she worked 13

hours each month, there is no evidence Matory was paid time and a

half for the additional hours she worked each week.”    In the

court’s opinion, the reference in the complaint to “on-call work”

can reasonably be read to cover both actual work for calls

received while on call and to idle time while on call.    Defendants

did not move for summary judgment as to the former.10    Their motion

for summary judgment as to the latter will be granted.

     Under the FLSA, “no employer shall employ any of his

employees ... for a workweek longer than forty hours unless such

employee receives compensation for his employment in excess of the

hours above specified at a rate not less than one and one-half

times the regular rate at which he is employed.”   29 U.S.C.

§ 207(a)(1).   Whether an employee’s time spent on-call but not

performing any active service for her employer is considered

working time for FLSA purposes depends on the circumstances.      If

the employee, while on call, “‘can use the time effectively for

his or her own purposes,’” then the time is not compensable.

     10
           They did not address Matory’s argument in her response
regarding the failure to compensate her for overtime hours spent
for responding to calls.

                                  35
Bright v. Houston Nw. Med. Ctr. Survivor, Inc., 934 F.2d 671, 676

(5th Cir. 1991) (quoting Halferty v. Pulse Drug Co., 864 F.2d

1185, 1189 (5th Cir. 1989)).   The Fifth Circuit has found an

employee’s on-call time is generally not compensable unless the

employee, while on-call, has “‘almost no freedom at all.’”    Id.

(quoting Hafferty, 864 F.2d at 1190).   See, e.g., Bright, 934 F.3d

at 676 (employee who “was free to be at his home or at any place

or places he chose, without advising his employer, subject only to

the restrictions that he be reachable by beeper, not be

intoxicated, and be able to arrive at the hospital in

‘approximately’ twenty minutes,” and who “was not only able to

carry on his normal personal activities at his own home, but could

also do normal shopping, eating at restaurants, and the like, as

he chose,” was not entitled to compensation while on-call);

Hafferty, 864 F.2d at 1189 (holding that where employee was able

to “visit friends, entertain guests, sleep, watch television, do

laundry, and babysit” while on-call, “she could use the time for

her own purposes and that she [was] not entitled to compensation

for her idle time....”); Brock v. El Paso Natural Gas Co., 826

F.2d 369, 370 (5th Cir. 1987) (concluding that on-call employee

was not entitled to compensation for on-call time where he was

“free to eat, sleep, entertain guests, watch television, or engage

in any other personal recreational activity, alone or with his




                                 36
family, as long as he [was] within hailing distance of the alarm

and the station”).

     Here, the evidence clearly establishes that Matory’s time

spent on-call, but not actually performing any services for the

Sheriff’s Department, may not properly be considered working time

and hence is not compensable.   Matory does not dispute that she

was able to leave the Hinds County Detention Center each day and

go home or wherever she chose to engage in whatever activities she

desired.   She argues, though, that she “had almost no freedom at

all” because she was the only crime scene investigator and had no

one to relieve her.   However, like Matory, the employee at issue

in Bright “never had any relief from his on-call status during his

nonworking hours”, but the Fifth Circuit found this was “wholly

irrelevant” to whether his on-call time was compensable.    Bright,

934 F.2d at 678.

     Conclusion

     Based on all of the foregoing, it is ordered that defendants’

motion for judgment on the pleadings as to pre-employment claims

is granted.   It is further ordered that defendants’ motions for

summary judgment are granted in part and denied in part, as set

forth herein.

     SO ORDERED this 10th day of December, 2018.



                                      /s/ Tom S. Lee
                                      UNITED STATES DISTRICT JUDGE




                                 37
38
